DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
a. Applicant submits based on the foregoing amendments and remarks, Applicant respectfully requests reconsideration of all outstanding objections and rejections and that they be withdrawn to permit the application proceed to allowance.

a. (Examiner’s response) Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claim 1 has been withdrawn. 

b.  In regards to the 35 U.S.C 112 rejection, Claims 5, 17 and 19 are rejected under 35 U.S.C. 112(b) as being unclear as to whether the claims include the “optional” limitation.  Applicant submits the optional limitation is now deleted from claim 5 and included in claims 17 and 19.

b. (Examiner’s response) Applicant’s arguments with respect to claims 5, 17, & 19 have been fully considered and are persuasive.  The 35 U.S.C 112 (b) rejection of claims 5, 17, & 19 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the assay device includes a container, cartridge, housing, cuvette, or a test strip (0051, lines 5-7).
Applicant implicitly teaches the assay module is a container (fig 6b, 106).
Applicant teaches portable computing device may include a smartphone or tablet (0084, lines 1-2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaanan et al. US Pat No. 8,333,717 in view of Xiang et al. US Pub No. 2012/0123686.

With regards to claim 92, Shaanan teaches a modular hand-held point of care testing system, comprising:
 	(a) a plurality of assay module (fig 1,100)  “twenty lancets” (col 7, lines 5-7) configured to receive different shaped “other shapes” (col 5, lines 65-67) assay devices (fig 2,110 a & b) (fig 3, 110a) (fig 4,110b) (col 6, lines 23-26) that perform assays “first and second reagents” (abstract, lines 3-5) on one or more samples, wherein at 
(b) an apparatus comprising a portable frame (fig 6, 600) configured to interchangeably receive “inserting/removing cartridges” (col 7, lines 5-8) the assay modules in a same port “internal compartment” (col 6, line 45);
(c) a means for decoding the different identifiers (fig 7, reading an output of the device) when received by the frame (fig 7, inserting lancet cartridge).

Shaanan does not teach a means for reading assay results.

Xiang, in the same field of endeavor as Shaanan of portable testing of sample via reagents (abstract, lines 1-7 Xiang), teaches a processor (fig 2, 110) configured to read and display assay results (fig 3, 412) from an assay.  At the time of the invention it would have been obvious to one of ordinary skill in the art to combine Xiang’s processor with Shaanan’s assay module to enable a patient to rapidly identify their health status.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brock et al. US Pub No. 2007/0071641.
Allowable Subject Matter
Claims 1, 3-5, 12, 17-19, 30, 40, 41, 43, 47-49, 56, 67, 68, & 93 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein at least one assay module comprises an assay adapter that receives an assay device and a door that receives the adapter”, in combination with the rest of the limitations of claim 1.

As to claim 47, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a functional module that performs an electrical operation to supplement the testing system; (c) an apparatus comprising a portable frame with a plurality of ports, wherein at least two ports are each configured to interchangeably receive the assay module and the functional module”, in combination with the rest of the limitations of claim 47.

As to claim 93, the prior art of record, taken alone or in combination, fails to disclose or render obvious “two of the assay modules or at least two of the assay devices comprise different identifiers that identify the assays, wherein the different identifiers are differently ordered teeth”, in combination with the rest of the limitations of claim 93.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877